                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


GREG A. HAMMER,

                       Plaintiff,

v.                                                           Case No.: 2:18-cv-223
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                                             ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on November 21, 2018. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled and the decision of the Commissioner of Social Security be

affirmed. (See Report and Recommendation, Doc. 15). This matter is now before the Court on

Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation. (Doc. 16).

Defendant has also filed a response. (Doc. 17). The Court will consider the matter de novo. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises one main objection to the ALJ and Magistrate Judge’s findings: that the

ALJ failed to properly evaluate the opinions of Dr. Brantley. Specifically, Plaintiff argues that

Dr. Mumma’s opinions and statements do not contradict Dr. Brantley’s findings that Plaintiff can

not work due to his problems with syncope, and therefore Dr. Mumma’s findings cannot be

relied on as substantial evidence discrediting Dr. Brantley’s opinions.
       This objection presents the same issue already presented to, and carefully considered by,

the Magistrate Judge in the Report and Recommendation. Plaintiff has not presented any new

evidence or argument other than what was previously presented in his Statement of Errors.

Plaintiff merely disagrees with the ALJ and Magistrate Judge’s conclusions, specifically with

respect to the lack of weight given to Dr. Brantley’s opinions. The Court agrees with the

Magistrate Judge’s conclusions regarding the rejection of Dr. Brantley’s opinions. The ALJ

gave sufficient reasons for the weight given to the treating physicians.

       The Court has carefully considered Plaintiff’s objection, but finds that the decision of the

ALJ was supported by substantial evidence as acknowledged in detail in the Magistrate Judge’s

Report and Recommendation. Therefore, for the reasons stated in the well-reasoned Report and

Recommendation, this Court finds that Plaintiff’s objection is without merit.

       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 15, is ADOPTED and AFFIRMED.

Plaintiff’s Statement of Errors is hereby OVERRULED, and the decision of the Commissioner

of Social Security is AFFIRMED.

       The Clerk shall remove Documents 15 and 16 from the Court’s pending motions list, and

enter final judgment in favor of Defendant, the Commissioner of Social Security.

               IT IS SO ORDERED.


                                                      /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT



                                                -2-
